Citation Nr: 1027479	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a deviated nasal septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from June 1992 to 
October 1992, and from July to November 1995.  He also had active 
duty from May 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

When this case was previously before the Board in January 2008, 
it was remanded for additional development.  It has since 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the Introduction, the Board remanded the issue of 
entitlement to service connection for a deviated nasal septum in 
January 2008.  In the remand, the Board instructed that the RO or 
the AMC attempt to obtain medical records of the Veteran's nasal 
surgery at Lahey Clinic in 2004.  Then, the Veteran was to be 
schedule for a VA examination to determine the etiology of his 
deviated nasal septum.  

The Board instructed that the examiner specifically answer 
whether it was more likely than not that the Veteran's deviated 
nasal septum was the result of a disease or injury in service, to 
include whether exposure to cold, repeated "head colds" or 
other such exposure could result in a deviated septum.  The 
examiner was also asked to answer, in the alternative, whether it 
was more likely than not that the Veteran's deviated septum was 
present prior to entry into the Veteran's period of active duty 
service from 2003 to 2004, and it so, is there an indication that 
it was aggravated by any in-service occurrence or event.  If 
there was evidence of aggravation, the examiner was to answer 
whether it was beyond what would be considered the normal course 
of the condition.  

The record reflects that the Veteran was afforded a VA 
examination in September 2009.  The examiner opined that the 
Veteran's current nasal condition-a nasal septal perforation-
may have been the result of nasal surgery.  He also opined that 
the previous nasal septum deviation could have been congenital 
and then perforation appears to have been the result of nasal 
surgery.  It is unclear whether this represents a worsening of 
the disorder as a result of the surgery, leading to superimposed 
impairment.  The examiner failed to address most of the questions 
posed in the Board's remand instructions.  While he appears to 
suggest that the Veteran's deviated nasal septum pre-existed 
service, he did not address whether the condition was aggravated 
in service, beyond what would be considered the normal course for 
the condition.  In addition, the examiner did not answer whether 
it was "more likely than not" that the condition pre-existed 
service, and did not answer the question of whether it was 
possible that the condition originated in service.  For these 
reasons, the Board finds that the examiner's opinion to remand 
instructions.   

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
light of the foregoing, the Board finds that another remand is 
necessary so that the development ordered in the Board's January 
2008 remand may be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's folder should be returned 
to the September 2009 VA examiner.  The 
examiner should be requested to review the 
Veteran's claim file and to clarify his 
opinion with respect to the etiology of the 
Veteran's nasal septal deviation.  The 
examiner is specifically asked to respond 
to the following questions:

(a) Is it more likely than not 
(greater than 50 percent chance) that 
the deviated nasal septum is the 
result of disease or injury in 
service?  In part please respond to 
whether exposure to cold, repeated 
"head colds" or other such exposure 
could result in a deviated septum.  
Also please explain whether the 
perforation recently found represents 
a worsening of the septum deviation or 
is a superimposed impairment causing 
additional disability.

(b) In the alternative, is it more 
likely than not that the deviated 
nasal septum was present prior to 
entry into this period of active duty?  
If so, is there an indication that it 
was aggravated (permanently made 
worse) by any in-service occurrence or 
event?  If there is evidence of 
aggravation, is it beyond what would 
be considered the normal course of the 
condition?

The rational for all opinions expressed 
must be provided.  If it is not possible to 
respond to the questions without resort to 
mere speculation, that should be noted.

If the previous examiner is unavailable, 
the claims folder should be forwarded to 
another physician with appropriate 
expertise, who should be requested to 
provide the required opinion with 
supporting rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinion.

2.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


